 1 ANDREW T. KOENIG, State Bar No. 158431
   Attorney at Law
 2 93 S. Chestnut Street, Suite 208
   Ventura, California 93001
 3 Telephone: (805) 653-7937
   Facsimile: (805) 653-7225
 4 E-Mail: andrewtkoenig@hotmail.com
 5   Attorney for Plaintiff Maria Valencia Lopez
 6
 7
 8
                          UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
                                WESTERN DIVISION
10
11   MARIA VALENCIA LOPEZ,                  )       CASE NO. CV 18-03366 FFM
                                            )
12         Plaintiff,                       )       [PROPOSED] ORDER
                                            )       AWARDING ATTORNEY’S
13             v.                           )       FEES AND COSTS PURSUANT
                                            )       TO THE EQUAL ACCESS TO
14                                          )       JUSTICE ACT, 28 U.S.C.
     ANDREW M. SAUL,                        )       § 2412(d)
15   COMMISSIONER OF SOCIAL                 )
     SECURITY,                              )
16                                          )
          Defendant.                        )
17                                          )
18
         Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
19
     IT IS ORDERED that Plaintiff is awarded attorney fees under the Equal Access to
20
     Justice Act in the amount of SIX-THOUSAND DOLLARS and NO CENTS
21
     ($6,000.00), subject to the terms of the Stipulation.
22
     Dated: December 30, 2019
23
                                              /S/ FREDERICK F. MUMM
24                                             FREDERICK F. MUMM
25                                           United States Magistrate Judge

26
27
28

                                                1
